Employer and carrier appeal from a posthumous award for disability from June 20, 1952 until the date of the employee’s death on February 27, 1953, and for death benefits. The original accident is not disputed — only the causally related consequences are questioned on this appeal. On March 8,1952, decedent, at work at a machine, slipped, was thrown forward, and, apparently by accident, was caught by his knees hooked over a shift lever. He remained suspended, head downward, about five feet above the floor, for a short time until he was able to extricate himself. He immediately felt pain in his back and under his right knee. The record discloses that decedent appeared to be in good health and was a steady worker. At first his condition was medically diagnosed as a ruptured vertebral disc. Myeolograms were negative. It finally developed that decedent was suffering from amyotrophic lateral sclerosis, a very rare disease for which neither the cause nor cure is known. The disease attacks the spinal eord and nervous system. Even decedent was unaware of the presence of any disease prior to the accident. Upon the undisputed history of the accident a doctor would be permitted to infer that decedent’s neck was snapped. That, added to the facts of decedent’s good health prior to the accident, his almost immediate illness thereafter, supports unequivocal medical opinion. The record contains such unequivocal medical opinion, based on both history and extensive examination, that the accident aggravated the pre-existing disease, and was a contributing factor to the death. Award affirmed, with costs to the Workmen’s Compensation Board.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.